          Case 1:20-cv-01512-AWI-JLT Document 90 Filed 12/01/20 Page 1 of 1

 1
 2
 3
 4
 5
 6
 7
 8
 9
10                           UNITED STATES DISTRICT COURT
11                         EASTERN DISTRICT OF CALIFORNIA
12 TAMMY WELCH, et al.                         )   Case No. 1:20-cv-01512-AWI-JLT
                                               )
13                       Plaintiffs,           )   ORDER GRANTING PARTIES’
                                               )   JOINT REQUEST FOR EXTENSION
14        v.                                   )   TO SUBMIT JOINT STATUS
                                               )   REPORT
15 ETHCON, INC., et al.,                       )
                                               )
16                       Defendants.           )
17
18        The Parties’ Joint Request for an Extension to Submit a Joint Status Report is
19 GRANTED. The Parties are hereby ordered to submit their Joint Status Report by
20 December 17, 2020.
21
     IT IS SO ORDERED.
22
23 Dated: December 1, 2020
                                         SENIOR DISTRICT JUDGE
24
25
26
27
28
                   [PROPOSED] ORDER GRANTING PARTIES’ JOINT REQUEST
                      FOR EXTENSION TO SUBMIT JOINT STATUS REPORT
